Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 1 of 8 PageID: 532




                        EXHIBIT 8
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 2 of 8 PageID: 533




                                    L00252
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 3 of 8 PageID: 534




                                    L00253
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 4 of 8 PageID: 535




                                    L00254
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 5 of 8 PageID: 536




                                    L00255
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 6 of 8 PageID: 537




                                    L00256
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 7 of 8 PageID: 538




                                    L00257
Case 3:18-cv-14862-AET-ZNQ Document 39-8 Filed 12/12/19 Page 8 of 8 PageID: 539




                                    L00258
